Citation Nr: 0629588	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-23 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for gout in the left hand 
and feet, to include as secondary to antibiotic medication 
prescribed for service-connected otitis media.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
June to December 1974, September 1986 to January 1987, and 
from September to December 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The Board last reviewed this claim in February 2005, and 
determined then that further development was warranted.  
While it sincerely regrets the delay in adjudication, it 
concludes that another remand is warranted to ensure 
compliance with the 2005 remand directives.  The Board is 
bound to do so, as the law provides that, where the Board 
fails to ensure compliance with its remand order, the Board 
itself errs.  Stegall v. West, 11 Vet. App. 268 (1998).  

Specifically, in February 2005, the Board directed, among 
other things, that the RO associate with the claims file 
clinical records from VA facilities located in Murfreesboro 
and Memphis, Tennessee.  That must be accomplished on remand.

Also, correspondence from the veteran and recent VA clinical 
records indicate that he lives in Florida about one-half of 
the year.  In recent VA Form 21-4142, he listed addresses in 
both states.  Also, recent Nashville, Tennessee, VA clinical 
records note the veteran's report of having been treated in 
Florida, which could indicate treatment at a VA facility.  
The Board directed the RO to determine whether he was treated 
at a VA medical facility in Florida.  That must be 
accomplished on remand.  If he has received any treatment at 
a Florida VA medical facility, the records therefrom must be 
associated with the claims file.

Finally, the Board ordered that the RO obtain any service 
personnel records and clarify whether the veteran's service 
with the Army National Guard since December 1990 came under 
the authority of Title 10 and/or 32 of the U.S. Code.  While 
additional records were added to the record after remand, the 
RO did not specifically adjudicate the veteran's status with 
the National Guard since then.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that any missing, and more 
contemporaneous, records from the 
Nashville, Tennessee, VA medical facility 
are associated with the claims file.

2.  Ensure that VA clinical records from 
the Murfreesboro and Memphis, Tennessee, 
facilities are obtained and associated 
with the claims file.

3.  Ask the veteran whether he was ever 
treated at any VA medical facility in 
Florida.  If so, ensure that all clinical 
records from such facility or facilities 
are associated with the claims file.

4.  Explicitly determine whether the 
veteran's service with the Army National 
Guard after December 1990 came under the 
authority of Title 10 and/or 32 of the 
U.S. Code, and then adjudicate his status 
with the Army National Guard since 
December 1990.  

5.  After completing the above,  
readjudicate the service connection claim 
based on the entire record, to include new 
evidence obtained while the case is on 
remand status.  If the benefit sought 
remains denied, then issue a Supplemental 
Statement of the Case and provide the 
veteran and his representative an 
opportunity to respond to it.  Thereafter, 
return the appeal to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


